Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 1 of17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KRISTIAN FALKENSTEIN
P.O. BOX 616 :
Newtown, PA 18940 : CIVIL ACTION
Plaintiff, : No.
Vv.
GRAND CANYON EDUCATION, INC. _ : JURY TRIAL DEMANDED

2600 W. Camelback Rd.
Phoenix, AZ 85017

Defendant.

 

CIVIL ACTION COMPLAINT
Plaintiff, by and through his undersigned counsel, hereby avers as follows:
INTRODUCTION
1. This action has been initiated by Kristian Falkenstein (hereinafter referred to as
“Plaintiff,” unless indicated otherwise) against Grand Canyon Education, Inc. (hereinafter
referred to as “Defendant”) for violations of the Americans with Disabilities Act ("ADA" -42
USC §§ 12101 et seq.), the Family and Medical Leave Act (“FMLA” - 29 U.S.C. §§ 2601 ef
seq.), the Pennsylvania Human Relations Act (“PHRA”)', and Pennsylvania common law. As a
direct consequence of Defendant’s unlawful actions, Plaintiff seeks damages as set forth herein.
JURISDICTION AND VENUE

2. Plaintiff resides in and is a citizen of Pennsylvania.

 

' Plaintiff's claim under the PHRA is referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in advance of
same because of the date of issuance of his federal right-to-sue letter under the ADA. Plaintiff's PHRA claims
however will mirror identically his federal claims under the ADA.
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 2 of 17

3. Upon information and belief, Defendant is incorporated under the laws of
Delaware but is headquartered and has a principal place of business in Arizona, rendering it a
citizen of Delaware and Arizona.

4. This Court, in accordance with 28 U.S.C. 1332, has jurisdiction over Plaintiffs
claims because there is complete diversity jurisdiction, as Plaintiff is a citizen of Pennsyivania,
Defendant is a citizen of Delaware and Arizona, and the amount in controversy exceeds $75,000,

5. This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiffs
claims because this civil action arises under laws of the United States.

6. This Court may properly maintain personal jurisdiction over Defendant because
Defendant’s contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,
satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

7. Pursuant to 28 U.S.C. § 1391(b)(1) and (b\(2), venue is properly laid in this
district because Plaintiff was a remote employee working out of his home in New Hope,
Pennsylvania and all of the acts and/or omissions giving rise to the claims set forth herein
occurred in this judicial district. In addition, Defendant is deemed to reside where it is subject to
personal jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

8. Plaintiff is proceeding herein under ADA and has properly exhausted his
administrative remedies with respect to such claims by timely filing a Charge of Discrimination
with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit
within ninety (90) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 3 of 17

PARTIES

9. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

10. Plaintiff is an adult individual, with an address as set forth in the caption.

11. Defendant Grand Canyon Education, Inc. is a regionally accredited provider of
online postsecondary education services focused on offering undergraduate, graduate, and
doctoral degree programs

12. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

FACTUAL BACKGROUND

13. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

14. _ Plaintiff was hired to work for Defendant on or about August 27, 2012.

15. Plaintiff received various promotions throughout his 6.5 year tenure with
Defendant and therefore held various titles during his employment, including but not limited to
Admissions Representative and University Development Counselor (levels 3, 4, and 5).

16. However, the titles held by Plaintiff during the time period relevant to the instant
matter are University Development Counselor — Level 4 and University Development Counselor
— Level 5.

17. Throughout his employment with Defendant, Plaintiff as a dedicated and hard-
working employee, who received several accolades for his performance with Defendant prior to

suffering a work-related injury in December of 2017.
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 4 of 17

18. On or December 6, 2017, Plaintiff suffered a work-related injury to his back, hip
and, foot while performing work for Defendant, which was reported to Defendant’s management
as same.

19. Following his aforesaid work-related injury, Plaintiff continues to suffer from
disabilities related to his hip, back, and foot, which (at times) limit his ability to engage in
several daily life activities, including but not limited to walking, sitting, standing, and
performing manual tasks.

20. In addition to Plaintiffs aforesaid physical health conditions, Plaintiff also has
and continues to suffer from mental health conditions, which (on occasion) limits his ability to
focus, engage in social interaction, sleep, and work.

21. On or about December 8, 2017, Plaintiff commenced a medical leave of absence
and took approximately six (6) weeks off from work to care for and treat for his aforesaid
physical and mental health conditions (an FMLA-qualifying medical leave).

22, Plaintiff returned from his a six-week medical leave (discussed supra) on or about
January 16, 2018.

23. Following his return from medical leave on January 16, 2018, Plaintiff was
required to undergo physical therapy and other forms of treatment for his aforesaid physical
health conditions.

24, After filing a worker’s compensation claim, taking a six-week medical leave, and
apprising Defendant’s management of his physical health conditions, Plaintiff was treated with
severe animosity and hostility over the next approximate year and two months of his

employment until he was ultimately terminated in February of 2019 (discuss further infra).
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 5 of17

25. For example, upon returning from his initial medical leave in January of 2018,
Plaintiff was surprised to learn that he had a new supervisor, Jessica Stephenson (hereinafter
“Stephenson”).

26. _—‘~ Plaintiff was extremely disappointed that he was not considered or given the
opportunity to apply for the aforesaid supervisor position (now held by Stephenson), especially
since he had previously expressed interest in being promoted to a supervisor position to Dan
Slover (Regional Director of Operations, hereinafter “Slover”).

27. Onor about February 11, 2018, still disappointed about Defendant’s decision not
to consider him or give him the opportunity to apply for the Stephenson’s supervisor position,
Plaintiff had a discussion with his co-worker (Amanda Levan — hereinafter “Levan”) regarding
his frustration in Defendant’s decision.

28. On or about February 12, 2018, Slover had a telephone conference with Plaintiff
to discuss Plaintiff's conversation with Levan that took place the day prior (discussed supra).

29. During his February 12, 2018 discussion with Mr. Slover, Plaintiff expressed his
frustration and how hurt he was that he had not been considered for the aforesaid supervisor
position after working so hard for the company for many years and stated that he believed if he
had not gotten hurt or been out on medical leave that he would have been considered or had the
opportunity to apply for the supervisor position.

30. _— Plaintiff’s aforesaid concerns of discrimination/retaliation (discussed with Slover
on February 12, 2019) were not well received and Siover became very confrontational to the
point that Plaintiff expressed to Slover that he would have to take an Ativan following their

discussion as a result of his exacerbated anxiety caused from Slover’s behavior.”

 

* This was the first time while employed with Defendant that Plaintiff ever made any mention of his medication.
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 6 of 17

31. Almost immediately after his aforesaid discussion with Slover, Plaintiff was
placed on administrative leave until in or about the beginning of March, 2018.

32. When Plaintiff returned from administrative leave (discussed supra), he was
issued an “Initial” Corrective Action Plan (“CAP”) related to his aforesaid discussions with
Levan and Slover in February, claiming that Plaintiff was the one being aggressive.

33. When Plaintiff completed his March, 2018 CAP in early May of 2019, he was
then promoted to a University Development Counselor — Level 5, a decision which, upon
information and belief, was not made by Stephenson or Slover.

34. Despite that Plaintiff had completed his March, 2018 CAP and had been
promoted to a University Development Counselor — Level 5, the harassment, animosity, and
false allegations from Stephenson and Slover did not cease and only grew worse as they
embarked on a series of retaliatory and discriminatory acts against Plaintiff, including creating a
pretexutal paper-trail to eventually terminated Plaintiff's employment. For example:

a. On or about June 14, 2018, Plaintiff was placed on another “Initial” CAP for
alleged performance issues; however, prior to Plaintiff's aforesaid injuries,
medical leave, and complaints of discrimination/retaliation, Plaintiff was
performing his job extremely well and received an impressive score on his last
annual evaluation;

b. Defendant’s management extended Plaintiffs June 14, 2018 CAP, but after
bringing concerns to Slover’s attention in August of 2018 regarding
Defendant’s decision to pretextually extend the June 14, 2018 CAP,
Defendant approved Plaintiffs completion of the CAP on September 11,

2018;
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 7 of 17

Plaintiff was then placed on a “Formal” CAP on or about November 12, 2018
(when normal policy would have been to place him on another “Initial” CAP,
as he already successfully completed the June, 2018 “Initial” CAP); and

On January 14, 2018, Plaintiff was issued a “Final” CAP for alleged

performance concerms.

35. The aforesaid CAPs issued to Plaintiff during the last approximate year of his

employment were completely pretextual as:

a.

Prior to Plaintiff's aforesaid December, 2017 work-related injury and medical
leave (discussed supra}, Plaintiff had never been placed on a CAP;
Defendant’s management selectively enforced performance goals against
Plaintiff, as other employees (in the same or similar position as Plaintiff) were
not meeting various performance goals but, upon information and belief, were
not subjected to CAPs or other forms of discipline like Plaintiff,

Defendant’s management would consistently show favoritism towards other
employees through assigned territories and student enroliments;

Defendant’s management would refuse to credit Plaintiff with student
enrollments (which in turn would negatively impact some of the goals
Defendant had set for him);

Defendant’s management refused to give Plaintiff proper support in order to
achieve goals and be successful;

Plaintiff was continuously stripped of various opportunities which would have

made him more successful in meeting performance goals; and
36.

Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 8 of 17

g. Unlike other University Development Counselors, Plaintiff was forced to

cover tasks for other individuals but then refused the benefits of completing

such tasks — such as being credited for enrollments.

In addition to the aforesaid discriminatory and disparate treatment which

ultimately negatively impacted Plaintiffs performance, Plaintiff was also subjected to other

forms of animosity and hostility related to his workers’ compensation claim, disability, need for

medical leave, and/or complaints of discrimination and retaliation.

37.

For example, but not intending to be an exhaustive list:

a.

Plaintiff's e-mails were monitored by Stephenson through a forwarding
mechanism for the last approximate year of Plaintiff's employment (which
had not been the standard practice prior to his injury in December of 2017);
Plaintiff had policies selectively enforced against him;

Plaintiff was intimidated and deterred from taking time off and advised by
Defendant’s management that he should schedule all doctor’s appointments
after work (which forced Plaintiff to schedule some of his doctor’s
appointments during his lunch hour);

Plaintiff was subjected to rude and condescending treatment by Defendant’s
management (unlike other co-workers); and

Stephenson made multiple discriminatory comments regarding Plaintiff's
work-related injury and workers’ compensation claim, including but not
limited to that she would not support Plaintiff because he was injured at work
and was suing Defendant and that Plaintiff “cannot expect much in way of

support as [he] was suing the company under workers’ compensation.”
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 9 of 17

38. Within the last few weeks of Plaintiff's employment with Defendant, Plaintiff
informed Stephenson that he would be taking some Paid Time Off (“PTO”) in February of 2019
for an upcoming move, doctor’s appointments (related to his health conditions), and because he
was returning to a graduate program on February 21, 2019.

39. Onor about February 11, 2019, Plaintiff attended a doctor’s appointment related to
his aforesaid hip condition and was informed by his physician that he needed to undergo surgery
on his hip as soon as possible.

40. Therefore, on or about February 12, 2019, during a one-on-one meeting with
Stephenson, Plaintiff informed Stephenson that he was cancelling the PTO time that he had
scheduled for February (discussed supra) because he had just been informed by his doctor of his
need to undergo hip surgery as soon as possible and therefore would be taking time off for same
after returning from a large training event in Las Vegas, Nevada (scheduled for March 13, 2019
through March 17, 2019).

41. Onor about February 20, 2019 (less than two weeks after informing management
that he was intending to take medical leave to undergo hip surgery in the very near future),
Plaintiff was informed by Slover and Stephenson that he was being terminated from his
employment with Defendant for no logical or legitimate reason.

42. Plaintiff believes and therefore avers that his termination was completely
pretextual, as he was terminated (1) while he was still seeking workers’ compensation benefits;
(2) at a time when he was confiding in Defendant’s management about his aforesaid health
conditions and need for surgery in the near future; (3) in close proximity to when he requested
and/or would have utilized medical leave under the ADA and FMLA; and (4) after a year of

being subjected to a discriminatory and retaliatory hostile work environment (discussed supra).
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 10 of 17

43. Plaintiff therefore believes and avers that he was terminated in violation of the
ADA, FMLA, and Pennsylvania common law.
First Cause of Action
Violations of the Americans with Disabilities Act, as amended ("ADA")
({1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
[3] Failure to Accommodate; [4] Hostile Work Environment)

44. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

45. Plaintiff suffered from qualifying health conditions under the ADA (as amended)
for which he requested reasonable accommodations including but not limited to block and
intermittent medical leave.

46. Plaintiff was subjected to a hostile work environment during his period of
employment such that he was refused accommodations, issued pretextual discipline, subjected to
derogatory comments, treated in a demeaning manner, and stripped of opportunities.

47. Plaintiff expressed concerns to Defendant’s management about some of the
discriminatory and/or retaliatory treatment that he was being subjected to; however, his concerns
went unresolved and instead he was subjected to further discrimination and retaliation.

48. Plaintiff believes and therefore avers that he was subjected to a hostile work
environment because of: (1) his known and/or perceived health problems; (2) his record of
impairment; (3) his requested accommodations; and/or (4) his complaints of discrimination
and/or retaliation.

49. On or about February 20, 2019, Plaintiff was terminated from his employment
with Defendant because of: (1) his known and/or perceived disabilities; (2) his record of

impairment; (3) his requested accommodations; (4) Defendant’s failure to accommodate him;

and/or (5) his expressed concerns of disability discrimination and/or retaliation.

10
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 11 of 17

50. These actions as aforesaid constitute violations of the ADA, as amended.
Second Cause of Action
Common-Law Wrongful Discharge
(Public Policy Violation)

51. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

52. Upon information and belief, Plaintiff was terminated in substantial part for
making a claim for workers’ compensation benefits and/or seeking workers’ compensation
benefits and/or for his work-related injuries (as discussed supra).

53. It is against Pennsylvania’s public policy for an employee to be terminated for
making a workers’ compensation claim and/or seeking workers’ compensation benefits. These
actions as aforesaid constitute wrongful termination in Pennsylvania. See Shick v. Shirey, 552
Pa. 590, 716 A.2d 1231 (1997); Rothrock v. Rothrock Motor Sales, Inc., 584 Pa. 297, 883 A.2d
511, 516 (2005).

54. The animosity and hostility that Plaintiff was subject to on a constant basis
between his claim for workers’ compensation and his termination creates an inference that his
termination was in retaliation for making such a claim.

55. These actions as aforesaid constitute wrongful termination in Pennsylvania.

Third Cause of Action
Violations of the Family and Medical Leave Act ("FMLA")
(Retaliation & Interference)

56. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

57. Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

US.C. § 261 Layintii.

11
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 12 of 17

58. Plaintiff requested leave from Defendant, his employer, with whom he had been
employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

59. Plaintiff had at least 1,250 hours of service with Defendant during his last full
year of employment.

60. Defendant is engaged in an industry affecting commerce and employs fifty (50) or
more employees for each working day during each of the twenty (20) or more calendar work
weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

61. Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a
total of twelve (12) work weeks of leave on a block or intermittent basis.

62. Defendant committed interference and retaliation violations of the FMLA by inter
alia: (1) taking actions towards him that would dissuade a reasonable person from exercising his
rights under the FMLA, including but not limited to denying his ability to take intermittent leave
to attend doctor’s appointments, issuing him numerous pretextual and selectively enforced CAPs
over a one-year period, and stripping him of various opportunities; (2) considering Plaintiffs
2017/2018 FMLA leave in making the decision to issue him numerous CAPs in 2018; (3)
considering Plaintiff's 2017/2018 FMLA leave in making the decision to strip him of various
opportunities which would have helped him become more successful within Defendant; (4)
considering Plaintiffs FMLA needs in making the decision to terminate him; (5) issuing him
numerous CAPs in 2018 in retaliation for requesting and/or utilizing FMLA leave; (6) stripping
him of various opportunities which would have helped him become more successful within
Defendant in retaliation for requesting and/or utilizing FMLA leave; and (7) terminating
Plaintiffs employment in retaliation for requesting and/or utilizing FMLA leave.

63. These actions as aforesaid constitute violations of the FMLA.

12
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 13 of 17

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A, Defendant is to be prohibited from continuing to maintain its illegal policy,
practice or custom of discriminating/retaliating against employees and is to be ordered to
promulgate an effective policy against such unlawful acts and to adhere thereto;

B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendant’s illegal actions, including but not limited to back pay, front pay, salary, paid tuition
(for Plaintiffs Graduate degree program), pay increases, bonuses, insurance, benefits, training,
promotions, reinstatement, and seniority.

C. Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by
applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish
Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or
other employers from engaging in such misconduct in the future;

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper, and appropriate (including but not limited to damages for emotional distress / pain and
suffering);

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable
attorney’s fees as provided by applicable federal and state law.

F, Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.

13
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 14 of 17

Dated: November 25, 2019

14

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

 
  

cong nena rontay menaisrenennnrennnar

Ari R, Karpf, Esq.
3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801

 
 

Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 15 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA ENT : GNATION F
Kristian Falkenstein CIVIL ACTION
¥, :
Grand Canyon Education, Inc. ‘ ‘ NO

In accordance with the Civil Justice Expense and Delay Reduction Plan of this courl, counsel for
plaintiff shal! complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy onall defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant docs not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and ail other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned,

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cascs brought under 28 U.S.C, § 2241 through § 2255, ()

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Fiuman Services denylng plaintiff Social Security Benefits. ff)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53,2. ()

(d) Asbestos — Cases involving claims for personal injury ot property damage from
exposure to asbestos. ()

(c) Special Management — Cases that do not fail into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) . (}
(i) Standard Management — Cases that do not fall into any one of the other tracks. «)
11/26/2019 La Plaintiff
Date Attarney-at-law Attorney for
(215) 639-0801 (215) 639-4970 akarpf@karpf-law.com
Telephone FAX Number E-Mail Address

(Cly, 660) 10/02
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 16 of 17
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case Jor the purpose of assignment fo the appropriate calendar}

Address of Plaintiff; PO Box 616, Newtown, PA 18940

 

Address of Defendant: 2600 W. Camelback Road, Phoenix, AZ 85017

 

Place of Accident, Incident or Transaction: Defendant's place of business

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| Na
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case Cis / Ei] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

n= ib SR

DATE: 11/26/2019 os ARK2484 / 91538

 

Athordey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place 2 ¥ in one category only)

 

 

 

 

 

A. Federal Question Cases; B. Diversity Jurisdiction Cases:
| 1. Indemnity Contract, Marine Contract, and All Other Contracts Oo 1. Insurance Contract and Other Contracts
C1 2. FELA [] 2. Airplane Personal injury
C1 3. Jones Act-Personal Injury [] 3. Assault, Defamation
LJ 4. Antitrust (] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations C} 6. Other Personal Injury (Please specify):

7. Civil Rights LJ] 7. Products Liability
CC 8. Habeas Corpus QO 8. Products Liability — Asbestos
H 9, Securities Act(s) Cases OJ 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(] 11. Allother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Arik. Karptf , counsel of record or pro se plaintiff, do hereby certify:

 

[x | Pursuant to Local Civil Rule $3.2, § 3(c }{2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
! exceed the sum of $150,000.00 exclusive of interest and costs:

 

[ | Relief other than monetary damages is sought.

  
 

ARK2484 / 91538

DATE: 11/26/2019
\utorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.CP. 38,

 

Civ, 609 (5/2018)

 
Case 2:19-cv-05558 Document1 Filed 11/26/19 Page 17 of 17
JS44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial! Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

 

purpose of initiating the civil docket sheet. (S#£ INSTRUCTIONS ON NEXT PAGE OF THIS FORM}
I. (a) PLAINTIFFS DEFENDANTS
FALKENSTEIN, KRISTIAN GRAND CANYON EDUCATION, INC,
(b) County of Residence of First Listed Plaintiff © _Bucks County of Residence of First Listed Defendant Maricopa
(EXCEPT IN US. PLAINTIFF CASES) GN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (ff Known)
Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square]
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com

 

 

II, BASES OF JURISDICTION (Place an “¥” in One Box Only) IH. CITIZENSHIP OF PRINCIPAL PARTIES (eiace an “x” inn Gne Box for Plainuf f
(For Diversity Cases Only) and One Box for Defendant)
L U.S. Govermnent Xo 3 Federal Question PEF DEF PTF DEF
Plaintiff fU.S, Government Not a Party) Citizen of This State i 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (indicate Citizenship of Parties in iter [il) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

Nature of Suit Code Descriptions.

   

T (Place an “K" in One Box Onty) Click here for:

   

IV. NATURE OF SUI

      

  

 

   

     

         

        

      

       

  

 

 

 

 

 

 

 

 

 

 

 

 

 

f Ls a REN ee CHOTA
0 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure * 422 Appeal 28 USC 158 8 375 False Claims Act
0 120 Marine " 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal " 376 Qui Tam (31 USC
0 130 Miller Act * 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a)}
0 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
0 50 Recovery ofQverpayment {° 320 Assault, Libet & Pharmaceuticai P O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act ‘330 Federal Employers’ Product Liability 0 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated O 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) * 345 Marine Product Liability Corrupt Organizations
0 £53 Recovery of Overpayment Liability PERSONAL PROPERTY 57a BG) bps TAL SEGL ={0 480 Consumer Credit
of Veteran’s Benefits * 350 Motor Vehicle 0 370 Other Fraud G 740 Fair Labor Standards 861 HIA (1395) 0 490 Cable/Sat TY
0 160 Stockholders’ Suits " 335 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923) 0 850 Securities‘Commadities/
0 190 Other Contract Product Liability 0 380 Other Personal G 720 Labor/Management " 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability §' 360 Other Personal Property Damage Relations f 864 SSID Title XVI D 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act * 865 RSI (405(g)) 0 891 Agricultural Acts
* 362 Personal Injury - Product Liability * 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
ee ey LG LY ey EVER ro PRISONER PETICIONS =.) 790 Other Labor Litigatian EEAX SUELS Act
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: (1 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
0 220 Foreclosure O 441 Voting Q 463 Alien Detainee Income Security Act or Defendant) G 899 Administrative Procedure
0 230 Rent Lease & Bjectnent 0 442 Employment 0 3510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General C 950 Constitutionality of
0 290 All Other Real Property KK 445 Amer, w/Disabilities- 1 535 Death Penalty MIGRS ee State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer, w/Disabilities- | 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights Actions
O 448 Education f) 555 Prison Condition
fl 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an "x" in Gne Box Only)
Xl Original 0 2 Removed from 0 3  Remanded from 0 4 Reinstatedor ' 5 Transferredfrom 0 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S, Civil Statute under which you are filing (De vot cite jurisdictional statutes aniess diversity).
ADA (42U8C12101); FMLA (29USC2601}
VL CAUSE OF ACTION Brief description of cause:
Violations of the ADA, FMLA, PHRA and PA Common Law. .
VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURYDEMAND: = X Yes 'No
VII. RELATED CASE(S)
structions}:
IF ANY (Beein *  supGE DOCKET NUMBER
af
DATE SIGNATURE OPAT ORNERQE RECORD :
11/26/2019 ee a
all
FOR OFFICE USE ONLY — if

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

   
